DETAILED ACTION
Status of the Claims
	Claims 1-6 and 8-15 are pending in this application. Claims 8-15 remain withdrawn. Claims 1-6 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the foreign applications IN201921005029 filed on 02/08/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Objections Withdrawn
The objection over claim 4 is withdrawn per Applicant’s amendment of correcting the minor informality. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural compositions. 
Applicant has amendment claim 1 such that it now defines nanocomposite as being a “synthesized nanocomposite”. In claim 1, Applicant has also added the limitation of “a mixture of” prior to “at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol”. In claim 1, Applicant also added “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood” limitation. 
All of the components of the compositions recited in claims 1-6 contain products that occur naturally. Atanu Bhattacharyya (First Identification of Nanoparticles on Thorax, Abdomen and Wings of the Worker Bee Apis Dorsata Fabricius, J. Apic. Sci., Vol. 60, No. 1, 2016, previously cited) (Hereinafter Bhattacharyya) discloses the presence of nanoparticles on the body of the honeybee Apis dorsata Fabricius (abstract). Bhattacharyya shows that the Indian rock honey bee Apis dorsata possess calcium silicate and calcium phosphate nanoparticles on its body surface of 5-50 nm in diameter (abstract).  Bhattacharyya shows the presence of O, Si, P and Ca in the nanoparticles (Fig 6). Bee Health (Bee Health, Anatomy of the Honey Bee, publication date: 08/20/2019, previously cited) (Hereinafter Bee Health) provides the evidence that honey (worker) bees’ exoskeleton’s main component is chitin (polysaccharide) (page 2). Thus, the outer layer of worker bees contains nanocomposites comprising at least one calcium silicate and at least one polysaccharide so a combination of phosphorus-calcium-silicate nanoparticles in a biopolymeric matrix (chitin) limitation is met. Applicant’s new amendment of addition of “a mixture of” prior to “at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol” does not differentiate the instant invention from the prior art on record. Bhattacharyya’s teaching of an exoskeleton containing chitin and calcium silicate and calcium phosphate nanoparticles meet the limitation of “a mixture of”. A mixture is interpreted as a composition comprising two components where each component is dispersed homogenously or non-homogenously, or simply as a combination of two or more elements. Regarding Applicant’s new limitation of “synthesized” for the nanoparticles, this does not make the instant invention patent subject matter eligible because “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart” (MPEP 2106.04(b) II). In the instant case, there is no evidence that the calcium-silicate nanoparticles produced in instant specification example 1 have markedly different characteristics compared to its natural counterpart. Regarding the new limitation of “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood”, the instant specification is relied on to determine what it means for the formulation to be configured in such a way that it transforms into a highly cross-linked semi-solid mass upon mixing with blood. The instant specification recites “The present invention is directed towards a formulation for use in hemostasis comprising at least one calcium-silicate nanoparticles and at least one polysaccharide especially designed for deep wound and is meant to push inside wound/injury to stop the blood loss. These hemostats are self administrable in nature and clot the blood instantly by transforming into a highly cross-linked semi-solid mass upon mixing with blood” (para 12). Thus, the instantly claimed configuration is interpreted to not structurally limit the instant composition since the instant specification provides no details.  Since prior art teaches all the components (calcium silicate and polysaccharide as chitin), it is capable of becoming highly crosslinked in blood.  The configuration is essentially all the structural and compositional limitations that came before “configured”. For example, the Bhattacharyya when in contact with blood, would also be transforming into a highly cross-linked semi-solid mass. Regarding claim 4, Gellan (Gellan – an overview, ScienceDirect Topics, downloaded in September 2021, previously cited) (Hereinafter Gellan) provides evidence that gellan, xanthan and alginate are naturally occurring (pages 4-5, table 1). Carboxymethyl cellulose and carbopol are not naturally occurring but since they are not required (listed as optional) and since other options comprise naturally occurring gellan, xanthan and alginate, claim 4 is also rejected. The other limitations in the claims are to amounts and those don’t change the products of nature to have markedly different characteristics or significantly more. In regards to claim 1, forms like gel, powder and dry flakes only define the product by its shape and do not provide significantly more to the products of nature as they are just in crushed form (in the case of dry flakes and powder) or in liquid (in the case of gel). The markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. The product being a crushed form of the Bhattacharyya product is not deemed a difference that results in a different characteristic. Furthermore, the crushed form of Bhattacharyya product could result incidentally in nature. That being said, “coated in patch/fabric” or “developed as hemostatic uniform/garments through stitching” are interpreted as non-natural forms but since they are optional, the rejection stands. Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Regarding concentrations, amounts may be dictated by just having certain amounts of natural products.  The specification does not provide how combining the natural products will offer significantly more to what is offered by the natural products individually.  Thus, the claims contain combined naturally occurring products with no markedly different characteristics in claims 1-6, and are not offered significantly more by the mentioned limitations in claims 1-6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joerg Lahann et al (US 20170112949 A1, publication date: 04/27/2017, previously cited) (Hereinafter Lahann). 
Nanocomposite formulation is read as a composition that can be used to form nanocomposite or is a nanocomposite, but is not necessarily in nanocomposite form.  Note the applicant defines what a nanocomposite is in paragraph 11 of the instant specification (the nanoparticles in a biopolymeric matrix).  In paragraph 12 of the instant specification, it is provided that the formulation takes nanocomposite form when contacted with the blood.  
Regarding claim 1, Lahann teaches nanoparticles comprising a biodegradable polymer (claim 1) wherein the biodegradable polymer is a polysaccharide (claim 5). Lahann also teaches the nanoparticles to comprise a calcium and phosphate containing component as calcium glycerophosphate, dicalcium phosphate, tricalcium phosphate and calcium sodium phosphosilicate (a composition containing calcium silicate and sodium phosphate) (claim 18). Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Regarding the form limitations, Lahann teaches gel (para 90) and powder (para 74). Applicant’s new amendment of addition of “a mixture of” prior to “at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol” does not differentiate the instant invention from the prior art on record. Lahann’s teachings are anticipatory over the instant claim since Lahann’s teaching of a composition comprising polysaccharide and calcium silicate (discussed above) are together in the composition. A “mixture” is interpreted as a composition comprising two components where each component is dispersed homogenously or non-homogenously, or simply as a combination of two or more elements. Regarding Applicant’s new limitation of “synthesized” for the nanoparticles, this term is not defined in the instant specification while in example 1, the instant specification provides an example how the nanoparticles are “synthesized” which is merely combining individual components in a reaction. Thus, Lahann’s teachings of nanoparticles are interpreted to be “synthesized”. For example, Lahann does not disclose how calcium sodium phosphosilicate is achieved. However, the only reasonable explanation is that this product was synthesized. That said, even if it was extracted from a natural source, it is explained in the USC 101 rejection how the word synthesize doesn’t carry patentable weight unless the Applicant provides a critical difference of synthesized calcium silicate nanoparticles compared to natural calcium silicate nanoparticles. Regarding the new limitation of “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood”, the instant specification is relied on to determine what it means for the formulation to be configured in such a way that it transforms into a highly cross-linked semi-solid mass upon mixing with blood. The instant specification recites “The present invention is directed towards a formulation for use in hemostasis comprising at least one calcium-silicate nanoparticles and at least one polysaccharide especially designed for deep wound and is meant to push inside wound/injury to stop the blood loss. These hemostats are self administrable in nature and clot the blood instantly by transforming into a highly cross-linked semi-solid mass upon mixing with blood” (para 12). Thus, the instantly claimed configuration is interpreted to not structurally limit the instant composition since the instant specification provides no details on how this newly added language adds structural limitations to the instant invention. The specification suggests that it’s the instant inventionto be transforming into a highly cross-linked semi-solid mass upon mixing with blood without any structural modifications/configurations aside from being a combination of calcium silicate and a polysaccharide which Lahann provides for the limitations of instant claim 1. 
Regarding claim 4, Lahann teaches the abovementioned polysaccharide to be carboxymethyl cellulose (claim 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Joerg Lahann et al (US 20170112949 A1, publication date: 04/27/2017, previously cited) (Hereinafter Lahann).
Regarding claim 1, Lahann teaches as discussed above. 
Regarding claim 2, Lahann teaches nanoparticles average size as greater than or equal to about 10 nm to less than or equal to about 300 nm (para 67). The instant invention range of 40-150 nm is within the range of the Lahann teaching of 10-300 nm.
Regarding claim 5, Lahann teaches the calcium containing component to be present at greater than or equal to about 1% to less than or equal to about 5% by weight after incorporation into the nanoparticle (para 86). Calcium containing component comprises calcium silicate as discussed above. Thus, Lahann teaches at least overlapping range with its 1-5 wt % compared to the instant invention’s 4-7% w/v (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Lahann to arrive at the instant invention. Even though there isn’t a specific embodiment that teaches instant invention’s ranges for nanoparticle diameter and % of calcium silicate nanoparticles, the specification provides the guidance for one to achieve the instant invention ranges. 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan Deng et al (WO 2013034421 A2, publication date: 03/14/2013, previously cited) (Hereinafter Deng).
Nanocomposite formulation is read as a composition that can be used to form nanocomposite or is a nanocomposite, but is not necessarily in nanocomposite form.  Note the applicant defines what a nanocomposite is in paragraph 11 of the instant specification (the nanoparticles in a biopolymeric matrix).  In paragraph 12 of the instant specification, it is provided that the formulation takes nanocomposite form when contacted with the blood.  
Regarding claim 1, Deng teaches a calcium silicate composite material (page 8 line 26, claim 4) wherein the diameter for the calcium source to be from 1 nm to 50 microns (page 9 lines 1-4) which comprises sizes for nanoparticles. Deng also teaches polysaccharides to be in the composition as thickeners such as carboxymethyl cellulose, calcium alginate or xanthan gum (claim 4, page 14 lines 21-23). Deng teaches its invention to also comprise calcium phosphate (claim 1) thus meeting the phosphorus limitation for the nanocomposite formulation definition provided in the instant application specification. Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Deng also teaches its formulation to be powder (page 2 line 30) or gel (page 3 line 2). Applicant’s new amendment of addition of “a mixture of” prior to “at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol” does not differentiate the instant invention from the prior art on record (discussed above). Regarding Applicant’s new limitation of “synthesized”, Deng’s teachings of nanoparticles are interpreted to be “synthesized” since the instant specification does not define “synthesis” and instant specification example 1 achieves nanoparticles as a result of mixing individual components (also see above USC 102 rejection explanation). Regarding the new limitation of “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood”, this does not structurally limit the instant composition since the instant specification provides no details on configuration (also discussed above).   If the composition teaches the structure and composition of the instant claim, then it will be capable of performing the function of transforming as in the claim. Furthermore, Deng teaches “Carbomers (cross-linked acrylates)” (page 14 line 25) which is interpreted to be teaching the cross-linking aspect of the instant invention. 
Regarding claim 2, Deng teaches the diameter for the calcium source to be from 1 nm to 50 microns (page 9 lines 1-4) which comprises sizes for nanoparticles. The instant range of 40-150 nm is within the range of 1 nm-50 micron of the Deng invention. 
Regarding claim 4, Deng teaches polysaccharides such as carboxymethyl cellulose, calcium alginate or xanthan gum (claim 4, page 14 lines 21-23).
Regarding claim 5, Deng teaches from 0.1 to 60% by weight of the calcium source (page 9 line 21-22), preferred calcium source being calcium silicate (page 9 line 4). The instant range of 4-7% w/v is within the 0.1 to 60% range taught by Deng. 
Regarding claim 6, Deng teaches carboxymethyl cellulose, calcium alginate or xanthan gum to be in the range of 0.1 to 8% (page 15 line 12). The instant range of 0.1-2% w/v is within the range of 0.1 to 8% taught by Deng. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Deng to arrive at the claimed invention. Even though Deng doesn’t teach a specific embodiment that meets all of the instant invention limitations, the specification provides the ranges that cover the instant invention’s ranges. Thus, one would achieve the instant invention via relying on the specification of Deng with a reasonable expectation of success. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Heo Sun Jin et al (KR20090104475A, publication date: 10/06/2009, previously cited) (Hereinafter Jin) and Chang Jiang Lin (CN1800103A, publication date: 06/04/2008, previously cited) (Hereinafter Lin). 
Nanocomposite formulation is read as a composition that can be used to form nanocomposite or is a nanocomposite, but is not necessarily in nanocomposite form.  Note the applicant defines what a nanocomposite is in paragraph 11 of the instant specification (the nanoparticles in a biopolymeric matrix).  In paragraph 12 of the instant specification, it is provided that the formulation takes nanocomposite form when contacted with the blood.  
Regarding claim 1, Jin teaches a nanoparticle-biodegradable polymer composite (abstract) wherein the biodegradable polymer is a polysaccharide (page 2, description) and the nanoparticle is either calcium phosphate based (claim 3) or calcium silicate based (claim 3). Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Jin also teaches a gel form (page 4). Applicant’s new amendment of addition of “a mixture of” prior to “at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol” does not differentiate the instant invention from the prior art on record (discussed above). Regarding Applicant’s new limitation of “synthesized”, Jin’s teachings of nanoparticles are interpreted to be “synthesized” since the instant specification does not define “synthesis” and instant specification example 1 achieves nanoparticles as a result of mixing individual components (also discussed above in USC 102 rejection). Regarding the new limitation of “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood”, this does not structurally limit the instant composition since the instant specification provides that the calcium silicate and polysaccharide are the two components that lead to the cross-linking aspect of the invention (also discussed above) and teaches both calcium silicate and a polysaccharide.
Regarding claim 2, Jin teaches calcium silicate nanoparticles with particle size of 50-100 nm wide and 200-300 nm long. Thus, the width reported by Jin meets the instant claim’s size limitation. 
Regarding claim 1, Jin doesn’t teach the nanoparticle to have both phosphorus and silicon sources together. 
Regarding claim 1, Lin teaches a calcium silicate/beta-tricalcium phosphate composite powder (claim 1) as a nanometer complex (nanocomposite, nanoparticle) (abstract). Thus, Lin teaches a nanoparticle comprising calcium, silicon, and phosphorus (claim 1). Lin also teaches powder (claim 1).
Regarding claim 2, Lin teaches a particle size of 60 nm (embodiment 2). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Jin and Lin to arrive at the claimed invention. Jin teaches its composition to be used to form “new bone tissue in a short time by promoting breeding of the bone cell” (abstract). Lin also discusses at length its invention’s relevance to bone engineering such as mentioning “bone conduction and the osteanagenesis that promotes biomaterial, and promotes that material forms chemical bonding effect closely with soft/sclerous tissues” (page 2, background technology). Lin teaches its invention to “use composite nano-powder that method of the present invention prepares with the contrast of document reported method, plurality of advantages is arranged: preparation is simple, with low cost and be convenient to promote; Favorable dispersity, the grain-size of composite granule are tiny; compositely proportional is controlled; The composite nano-powder for preparing has better sintering activity. Use the calcium silicate/beta-tricalcium phosphate composite powder that the inventive method prepares, can be used for the preparation of aspects such as sclerous tissues's impairment renovation material, vitro tissue cultivation solid support material” (page 3, summary of the invention). For at least these reasons, one would be motivated to incorporate the teachings of Lin into the teachings of Jin with a reasonable expectation of successfully achieving the instant invention. 

Claim 3 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heo Sun Jin et al (KR20090104475A, publication date: 10/06/2009, previously cited) (Hereinafter Jin), Chang Jiang Lin (CN1800103A, publication date: 06/04/2008, previously cited) (Hereinafter Lin) and A. P. Solonenko et al (Synthesis of Calcium Phosphate and Calcium Silicate Composites, Russian Journal of Inorganic Chemistry, 2018, Vol. 63, No. 8, pp. 993–1000, previously cited) (Hereinafter Solonenko). 
Regarding claim 1, Jin and Lin teach as discussed above. 
Regarding claim 3, Jin does not teach weight percent ranges for phosphorus, calcium, silica and oxygen in the calcium-silicate nanoparticles.Regarding claim 3, Lin teaches contents for CaO (51%), SiO2 (26%) and P2O5 (23%) (table 1) but doesn’t specifically disclose individual amounts for Ca, O, P and Si. 
Regarding claim 3, Solonenko teaches composites based on calcium phosphates (CPs) and calcium silicates (CSs) wherein nanosized crystallites are form (meeting nanocomposite limitation) (abstract). Solonenko discloses wt % amounts of precipitates for various samples as 31.4+/-0.4 for Ca, 3.3+/-0.1 for P and 17.0+/-0.3 for Si (table 2, sample C2). Since oxygen doesn’t precipitate, the remaining percentage of about 48% for O. For Ca, P and O, Solonenko meets the instant claim’s range requirements. For Si, Solonenko’s 17% is slightly under the lower value of the instant range being 20%. However, Solonenko teaches another embodiment (C0) where the Si amount is reported as 18.8+/-0.7 which has an upper range of 19.5% which is about 20%, thus teaching overlapping range with the instant range of 20-50%. Absent evidence of criticality, the instant claim range limitations are met.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Jin, Li and Solonenko to arrive at the instant invention. Li provides the motivation as discussed above. Solonenko also teaches the importance of both calcium phosphate and calcium silicates by disclosing “the formulations proposed by now comprise either individual calcium phosphates (CPs) or calcium silicates (CSs), or both. The latter include bioglasses and glass ceramics, which have high bioactivity and biocompatibility due to the similarity of the chemical composition of CPs to the mineral matter of the bone matrix, on the one hand, and a positive effect of ions on osteosynthesis processes in vivo, on the other. Advances in biositale design have stipulated an ever-increasing interest to CP and CS composites in other physical forms” (page 993 left column). Solonenko teaches “the possibility of manufacturing composites based on amorphous and crystalline CPs and CSs with variable component contents in a one-step method comprising a consecutive precipitation of salts from aqueous solutions” (page 994 left column). One would be motivated to incorporate the teachings of Li and Solonenko into the teachings of Ji with a reasonable expectation of successfully achieving the instant invention. 

New Rejections – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the new limitation of “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood” is indefinite. This is because it is unclear what is meant by “highly cross-linked”. The metes and bounds of the claim are unclear because the instant specification does not provide a definition in regards to what constitutes “highly”. It is not clear to what degree of cross-linking is being referred to by “highly” language. The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311 (MPEP 2173.05(a)). While “terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) (finding ‘substantial pitch’ sufficiently definite because one skilled in the art ‘had no difficulty … in determining what was the substantial pitch needed’ to practice the invention)). Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984)” (MPEP 2173.05(b)). In the instant case, the specification does not provide some standard for measuring the degree for “highly cross-linked”. 
Claims 2-6 are rejected for being dependent on an indefinite claim. 

Response to Arguments
	Applicant’s remarks filed on 08/22/2022 will now be addressed. 
Regarding the USC 101 rejection, Applicant argues the following:
“Applicant respectfully submits that, as disclosed in Examples 1-11 of the specification, the claimed nanocomposite formulation is a mixture of calcium-silicate nanoparticles with polysaccharide or a carbopol. The mixture is defined in the Examples 1-11 as blending the developed calcium-silicate nanoparticles with the polysaccharide or carbopol. 
The Office Action erroneously cites Bhattacharyya and alleges that Bhattacharyya disclosed the formulation recited in claim 1 is directed to a natural composition. However, in contrast to this allegation, Applicant respectfully submits that Bhattacharyya never discloses a mixture of calcium-silicate nanoparticles with polysaccharide or a carbopol. Indeed, a review of Bhattacharyya shows that "the Apis dorsata honey bee posses calcium silicate nanoparticles on their body surface.". That is, the calcium nanoparticles may, at best, be deposited on top of the exoskeleton of the bees, which comprises the Chitin as polysaccharide. Therefore, Bhattacharyya may only reflect that deposition of calcium-silicate nanoparticles on top surface of the polysaccharide is a naturally occurring event, while a mixture of calcium-silicate nanoparticles with polysaccharide is never shown in Bhattacharyya”. 
This argument is acknowledged but not found persuasive. Applicant is referring to its examples in regards to how the instantly claimed mixture is defined and that the examples define the mixture as a blend. Mixture’s meaning is disclosed above in the body of the rejections (merely a combination). “The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification.")” (MPEP 2111.01 I). In the instant case, Applicant’s argument of the definition for mixture being provided in the examples is not accepted. There is no definition for mixture provided in the instant specification. 
Regarding the same USC 101 rejection, Applicant also argues:
“Moreover, the amended claim 1 recites, inter alia, 
the synthesized nanocomposite formulation is in the form of gel, pellets, flakes, powder, coated on patch fabric, or developed as hemostatic uniform garments through stitching 
Applicant respectfully submits that this limitation as amended in claim 1 is not a step-by- process claim. Instead, it is a limitation specifying the physical structure/property of the synthesized nanocomposite formulation. That is, the physical structure of the synthesized nanocomposite formulation must be one of gel, pellets, flakes, powder, coated on patch/fabric, or developed as hemostatic uniform/garments through stitching. A skilled artisan would clearly understand neither Bhattacharyya nor other references shows that the synthesized nanocomposite formulation in form of gel, pellets, flakes, powder, coated on patch/fabric, or developed as hemostatic uniform/garments through stitching is a natural product”. 
This argument is acknowledged but not found persuasive. The rejection never asserted that the limitation in regards to the form of the formulation was a process step. The previous office action stated “Regarding the newly added limitation of “wherein the calcium-silicate nanoparticles are mixed with the polysaccharide or the Carbopol”, which is a process step” which was the limitation that was evaluated as a process step in a product-by-process claim. Regarding the form limitation, the prior office action stated “forms like gel, powder and dry flakes only define the product by its shape and do not provide significantly more to the products of nature as they are just in crushed form (in the case of dry flakes and powder) or in liquid (in the case of gel) … That being said, “coated in patch/fabric” or “developed as hemostatic uniform/garments through stitching” are interpreted as non-natural forms but since they are optional, the rejection stands” (page 5). Applicant’s argument does not address the actual rationale used to meet form limitations. 
Regarding the USC 102 rejection over Lahann, Applicant argues the following:
“The Office Action alleged that "for use in hemostasis" is an intended use and not a functional limitation. Without conceding to this allegation, claim 1 is amended to recite the functional limitation of the synthesized nanocomposite formulation as "to be transformed into a highly cross-linked semi-solid mass upon mixing with blood". 
Lahann is totally silent as to the function of forming a highly cross-linked semi-solid mass by the synthesized nanocomposite formulation upon mixing with blood”.
This argument is acknowledged but not found persuasive. First, the instant specification states “The present invention is directed towards a formulation for use in hemostasis comprising at least one calcium-silicate nanoparticles and at least one polysaccharide especially designed for deep wound and is meant to push inside wound/injury to stop the blood loss. These hemostats are self administrable in nature and clot the blood instantly by transforming into a highly cross-linked semi-solid mass upon mixing with blood” (para 12 of instant specification). It is evident from the specification that the new limitation of “wherein the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood” is merely a feature of the composition and not a particular configuration adding any structural limitation to the invention. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 I). In the instant case, the composition transforming into a highly cross-linked semi-solid mass upon mixing with blood is merely a feature and or property of the claimed composition. 
Regarding the USC 103 rejections, Applicant argues the following:
“Deng teaches a calcium silicate composite material (page 8 line 26) wherein the diameter for the calcium source to be from 1 nm to 50 microns (page 9 lines 1-4) which comprises sizes for nanoparticles. Deng also teaches polysaccharides to be in the composition as thickeners such as carboxymethyl cellulose, calcium alginate or xanthan gum (claim 4, page 14 lines 21-23). 
Jin teaches a nanoparticle-biodegradable polymer composite (abstract) wherein the biodegradable polymer is a polysaccharide (page 2, description) and the nanoparticle is either calcium phosphate based (claim 3) or calcium silicate based (claim 3). 
However, neither Deng nor Jin fails to discloses a synthesized nanocomposite formulation for use in hemostasis comprising: a mixture of at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol, and wherein the synthesized nanocomposite formulation is in the form of gel, pellets, flakes, powder, coated on patch fabric, or developed as hemostatic uniform garments through stitching, as recited in claim 1 of the present application. More importantly, none of the above cited references discloses that the synthesized nanocomposite formulation is configured to be transformed into a highly cross- linked semi-solid mass upon mixing with blood. Indeed, based on the disclosures of all cited references and their silence regarding the interaction between the nanoparticle formulation and the blood, the present invention recited in the amended claim 1 provides an unexpected result for being transformed into a highly cross-linked semi-solid mass upon mixing with blood”. 
This argument is acknowledged but not found persuasive. First it is explained above in the response to the USC 101 rejection how “a mixture” language is interpreted and that Applicant pointing at specific embodiments for a definition is not convincing. Regarding specific forms, Deng teaches its formulation to be powder (page 2 line 30) or gel (page 3 line 2) while Jin teaches a gel form (page 4). Lastly, regarding Applicant’s argument that neither Deng nor Jin teach “that the synthesized nanocomposite formulation is configured to be transformed into a highly cross-linked semi-solid mass upon mixing with blood”, it is explained above that this language is not a functional limitation. There are no additional configurations that are defined structurally that modifies the already claimed invention’s structure. 
Due to the reasons stated above, the rejections on record are maintained. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/               Primary Examiner, Art Unit 1613